





CITATION: R. v. Abou-Akrouche, 2011 ONCA 154



DATE:20110228



DOCKET: C49413



COURT OF APPEAL FOR ONTARIO



Winkler, C.J.O., Rosenberg and Goudge JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Najah Abou-Akrouche



Appellant



Monte MacGregor, for the appellant



Susan G. Ficek, for the respondent



Heard and endorsed: February 25, 2011



On appeal from conviction by Justice Heidi Polowin of the
          Superior Court of Justice, sitting with a jury, dated March 6, 2008.



APPEAL BOOK ENDORSEMENT



[1]

The Crown properly concedes that there was a serious error relating to
    self-defence in the main charge to the jury and again in the answer to a
    question from the jury. While self-defence was only left with the jury in
    relation to the charges of assault and assault with a weapon, in our view, the
    misdirection affected all the charges given that this was one continuous series
    of events that occurred over a very short period. In particular, the jury may
    well have taken a different view of the dangerous driving charge had they found
    the appellants initial encounter with the complainant was lawful because he
    acted in self-defence.

[2]

Accordingly, the appeal is allowed, the conviction set aside and a new
    trial ordered.


